      Case 1:20-cv-00871-CCC-LT Document 25 Filed 08/23/21 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JHENSY SAILLANT,                           :    CIVIL ACTION NO. 1:20-CV-871
                                           :
                   Plaintiff[              :    (Judge Conner)
                                           :
             v.                            :
                                           :
SHON TRUSLE, et al.,                       :
                                           :
                   Defendant               :

                                 MEMORANDUM

      This is a civil rights case in which an immigration detainee alleges that he

was subjected to excessive force in violation of the Eighth Amendment. Two

defendants have moved to dismiss the complaint. The motion will be granted,

though not for the reasons advanced by defendants. The court will also grant

plaintiff leave to file an amended complaint.

   I. Factual Background & Procedural History

      Pro se plaintiff Jhensy Saillant is an immigration detainee who is currently

detained at the Lasalle ICE Processing Center in Jena, Louisiana. At all times

relevant to this lawsuit, he was detained at the York County Prison in York,

Pennsylvania.

      On the afternoon of December 23, 2018, Saillant was standing outside of his

cell when he was approached by correctional officer Shon Trusle. (Doc. 8 at 4–5).

According to the amended complaint, Trusle grabbed Saillant’s arm and asked to

see his armband. (Id.) Saillant verbally complained about the force that Trusle
       Case 1:20-cv-00871-CCC-LT Document 25 Filed 08/23/21 Page 2 of 6




used in grabbing his arm, and Trusle then ordered Saillant to go sit on a bench

outside of the housing unit. (Id. at 5).

       As Saillant walked to the bench, Trusle purportedly followed him and

continually pushed him in the back. (Id.) As he did so, Trusle allegedly said “you

do not know who you fucking with, you fucking with the wrong one.” (Id.) Saillant

turned around and asked Trusle, “what is your problem?” (Id.) Trusle then

allegedly “slammed [Saillant] to the ground face down.” (Id.) Saillant suffered

injuries to his right foot, chest, right leg, left ankle, and back as a result of the

incident. (Id. at 6–7).

       Saillant initiated the present case in May 2020, 1 and the court received his

complaint on May 29, 2020. The complaint named as defendants Trusle; Simona

Flores, who was identified as the field director for United States Immigration and

Customs Enforcement (“ICE”); and L. Francis Cissna, who was identified as the

director of ICE. (Id. at 2–3).

       Saillant filed an amended complaint on July 7, 2020. Defendant Trusle

answered the amended complaint on September 16, 2020. Defendants Flores and

Cissna moved to dismiss the complaint for lack of subject matter jurisdiction on

September 22, 2020, asserting that they are entitled to immunity under the Eleventh




       1
         It is unclear from the complaint which date it was submitted to prison
officials for mailing. At various points in the complaint, the date of submittal
appears to be listed as May 22, 2020, May 23, 2020, May 25, 2020, and May 26, 2020.
(See Doc. 1 at 4, 5, 8).


                                             2
       Case 1:20-cv-00871-CCC-LT Document 25 Filed 08/23/21 Page 3 of 6




Amendment. Briefing on the motion is complete, and it is ripe for the court’s

disposition.

II.    Legal Standard

       Federal Rule of Civil Procedure 12(b)(1) provides that a court may dismiss a

claim for lack of subject matter jurisdiction. See FED. R. CIV. P. 12(b)(1). Such

jurisdictional challenges take one of two forms: (1) parties may levy a “factual”

attack, arguing that one or more of the pleading’s factual allegations are untrue,

removing the action from the court’s jurisdictional ken; or (2) they may assert a

“facial” challenge, which assumes the veracity of the complaint’s allegations but

nonetheless argues that a claim is not within the court’s jurisdiction. Lincoln

Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (quoting CNA v.

United States, 535 F.3d 132, 139 (3d Cir. 2008)). In either instance, it is the plaintiff’s

burden to establish jurisdiction. See Mortensen v. First Fed. Sav. & Loan Ass’n,

549 F.2d 884, 891 (3d Cir. 1977). Courts may grant a Rule 12(b)(1) motion based on

the legal insufficiency of a claim only when it appears with certainty that assertion

of jurisdiction would be improper. See Gould Elecs. Inc. v. United States,

220 F.3d 169, 178 (3d Cir. 2000).

       A defendant may properly raise the jurisdictional defense of Eleventh

Amendment immunity in a motion to dismiss pursuant to Rule 12(b)(1). See

Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 693 n.2 (3d Cir. 1996) (citing

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 98-100 (1984)); see also

Christ the King Manor, Inc. v. Sec’y U.S. Dep’t of Health & Human Servs.,

730 F.3d 291, 318 (3d Cir. 2013) (citing Blanciak, 77 F.3d at 693 n.2).

                                             3
       Case 1:20-cv-00871-CCC-LT Document 25 Filed 08/23/21 Page 4 of 6




III.   Discussion

       Moving defendants’ motion to dismiss asserts that Saillant’s claims against

them should be construed as official capacity negligence claims under the Federal

Tort Claims Act (“FTCA”). (Doc. 19 at 5–6). Moving defendants argue that they are

entitled to sovereign immunity as to such claims because the United States is the

only proper defendant for FTCA claims. (Id. at 6). They also argue that Saillant has

failed to exhaust administrative remedies under FTCA. (Id. at 6–7).

       Moving defendants’ arguments for dismissal are rejected, as the court

disagrees that Saillant’s claims should be construed as FTCA claims. Plaintiffs

seeking damages for wrongful acts committed by federal officers are not limited to

bringing FTCA claims against the United States; they may also bring Bivens claims2

against the individual officers. Corr. Servs. Corp v. Malesko, 534 U.S. 61,

68 (2001); Bistrian v. Levi, 912 F.3d 79, 92 (3d Cir. 2018). There is no indication in

Saillant’s amended complaint that he intended to bring an FTCA claim against the

United States. Rather, it appears from the face of the amended complaint that

Saillant intended to bring Bivens claims against individual defendants Trusle,

Flores, and Cissna. When Saillant’s claims are construed in that manner, dismissal

for the reasons advanced by defendants is inappropriate.




       2
       See Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,
403 U.S. 388 (1971).


                                            4
           Case 1:20-cv-00871-CCC-LT Document 25 Filed 08/23/21 Page 5 of 6




       We will nevertheless dismiss Saillant’s claims against the moving defendants

because they fail to state Bivens claims for which relief may be granted. 3 Under 28

U.S.C. § 1915(e)(2)(B)(ii), the court must review complaints brought in forma

pauperis and dismiss them “at any time” if the court concludes that they fail to state

claims for which relief may be granted. To state a Bivens claim for which relief may

be granted, a plaintiff must allege, inter alia, that the defendant was personally

involved in the violation of the plaintiff’s rights through the defendant’s own

unconstitutional conduct. Wood v. Moss, 572 U.S. 744 763 (2014). The defendant’s

personal involvement cannot be based solely on a theory of respondeat superior.

Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). We will thus dismiss the claims against

defendants Flores and Cissna because the only allegations against them are that

they had supervisory authority over Trusle as high-ranking ICE officials. (See Doc.

8 at 3).

       We will, however, grant Saillant leave to amend his claims against Flores and

Cissna. Before dismissing a civil rights claim for failure to state a claim upon which

relief may be granted, a district court must permit a curative amendment unless the

amendment would be inequitable or futile. Phillips v. Cty of Allegheny, 515 F.3d

224, 245 (3d Cir. 2008). Leave to amend is appropriate here because Saillant’s

claims against Flores and Cissna are factually, rather than legally, deficient.




       3
        The court assumes without deciding that a Bivens claim is cognizable in this
case. See generally, e.g., Hernandez v. Mesa, 589 U.S. __, 140 S. Ct. 735 (2020);
Bistrian, 912 F.3d at 79.


                                           5
      Case 1:20-cv-00871-CCC-LT Document 25 Filed 08/23/21 Page 6 of 6




IV.   Conclusion

      We will grant moving defendants’ motion to dismiss, dismiss the claims

against the moving defendants without prejudice, and grant Saillant leave to amend

his complaint. An appropriate order shall issue.


                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner
                                      United States District Judge
                                      Middle District of Pennsylvania

Dated:   August 23, 2021
